DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 9/7/21, claims 1, 3, 5-17 are currently pending in the application, with claims 7-17 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0035294 Al), in view of Lee et al. (WO 2015/016643 Al) (references of record).
Kim teaches high quality superabsorbent polymers showing a low water content and excellent properties and enabling one to expect an energy saving effect in a drying process (Ab.), said polymers being prepared from ethylenically unsaturated monomers, such as acrylic acid or salt thereof [0030-0031], nonreactive fine particles, such as laponite, in an amount of 0.1 to 10% by weight with respect to the total weight of the monomer composition ([0018-0023], ref. claims), and a crosslinker [0034]. Examples 1, 2, 5 and 6 are drawn to superabsorbent polymers prepared by polymerizing acrylic acid and polyethylene glycol diacrylate in the presence of laponite and caustic soda (NaOH) (i.e. acrylic acid must be at least partially neutralized), and surface crosslinking the same to prepare surface-treated polymer particles,  [0054-0058]. It is noted that Kim teaches SAP particles prepared by a similar process as disclosed in the specification (PGPUB-[0090]).
The prior art fails to disclose the superabsorbent polymers as having the claimed pH, laponite with the claimed range and properties in terms of CRC, AUL and ammonia removal efficiency (claims 1, 5, 6).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to Lee reference, it is noted that the WIPO publication is relied upon for date purposes. US 9,950,308 is treated as the English equivalent of the non-English WIPO publication and relied upon herein in the rejection below.
With regard to the laponite content in the composition, the primary reference to Kim teaches an amount of 0.1 to 10% by weight, with respect to the total weight of the monomer composition ([0018-0023], reference claims).
The secondary reference to Lee teaches superabsorbent polymers obtained by surface crosslinking a base powdery resin using a diol or a glycol-based compound, in which the powdery base polymer is obtained by polymerization of ethylenically unsaturated monomer having acidic groups, which are at least partially neutralized, using two or more kinds of internal crosslinking agents, to provide for a CRC of 28-34 g/g, AUL at 0.9 psi of 19 g/g or more (col. 2, lines 30-44, col. 4, lines 8-14, 39-49), wherein the ethylenically unsaturated monomers may be neutralized at about 50 mol% or more, about 60 mol% or more, to more effectively achieve the disclosed physical properties (col. 6, lines 54-61), wherein the two or more crosslinking agents may be a combination of multifunctional (meth)acrylates (col. 9, lines 6-27, reference claims). Given the teaching in Lee that a CRC of less than 28 g/g reduces the water retention capacity of a diaper (col. 4, lines 8-15), the teaching on AUL at 0.9 psi of 18g/g or more as providing for higher absorbency under load (col. 4, lines 39-44), that ethylenically unsaturated monomers when neutralized at about 50 mol% or more or about 60 mol% or more provides to effectively achieve the disclosed physical properties (col. 6, lines 54-61) and given the teaching in Kim on laponite range of 0.1 to 10% by wt., it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any amount of laponite in Kim’s compositions, including in amounts as in the claimed invention, and to polymerize the ethylenically unsaturated monomer having acidic groups which are at least partially neutralized, with two or more kinds of internal crosslinking agents and to neutralize of the acidic monomers to a degree of 50 mol% or 60 mol% or 70% or more as prescribed by Lee et al. so as to provide for an advantageous CRC of 28-34 g/g, AUL at 0.9 psi of 19g/g or more (i.e. including 20 g/g or more) in Kim’s polymers. Additionally, a skilled artisan would reasonably expect such a modification to provide for the claimed (1) pH because pH is directly related to the degree of neutralization of acidic groups in the polymer and (2) CRC, AUL and ammonia removal efficiency, on the basis that the resultant superabsorbent particles will have the same composition as in the claimed invention, absent evidence to the contrary (claims 1, 5 and 6). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 3, Lee teaches the ethylenically unsaturated monomers may be neutralized at about 50 mol% or 60 mol% or more, to more effectively achieve the disclosed physical properties (col. 6, lines 54-61).

Response to Arguments
The claim amendment, arguments and Affidavit dated 9/7/21 have been duly considered. However, the prior art combination would be applicable in rejecting the amended claims for reasons stated above in the modified rejections.
 Applicant’s Arguments:
Applicant and the undersigned thank Examiner Sastri, as well as Supervisory Examiner
Blackwell, for courtesies extended during the telephone interview of July 15, 2021. As memorialized in the Applicant-Initiated Interview Summary mailed July 20, 2021, during the interview, the 103 rejection in view of Kim (US 2012/0035294) and Lee (WO 2015/01664) was discussed. In particular, Applicant explained that none of the cited references discloses at least: (i) the claimed pH or (ii) the claimed ammonia removal efficiency - nor can these elements simply be expected to be present, as alleged by the Office.
The Examiner disagreed and argued that these missing elements could be expected because a POSA would know that pH is controlled by degree of neutralization and the data in the specification shows that ammonia removal efficiency flows from pH, in turn. Applicant pointed out that the Examiner’s starting assumption - that pH controls degree of neutralization - is incorrect as shown by Applicant’s data. Rather, pH can be influenced by various factors such as addition of acid during production of the SAP and therefore does not necessarily flow from degree of neutralization. However, no agreement on this issue was reached.
Instead, the Examiner stated that she could allow the application on the basis of unexpected results as shown by the data in the specification, if: (a) Applicant amended to recite an amount of laponite of 0.5 parts by weight, or (b) Applicant amended to recite a range for laponite content as disclosed in the specification and provided additional data points in that range, such as from 0.1-1.0 parts by weight. In order to expedite prosecution, Applicant proceeds according to (b) herein.

Examiner’s Response: 
	Applicant’s summary of the interview conducted on 7/15/21 differs from that of Examiner’ Interview Summary of record (dated 7/20/21). Noting specifically that no specific agreement was reached during the interview, Examiner’s interview summary states the following with regard to option (b) listed in the preceding paragraph: Examiner noted that Ex.1-3 are limited to a pH of 5.4-5.63, to compositions comprising 0.5 part by wt. of laponite in 100 parts of base resin. To Attorney's query if an Affidavit stating a range of laponite would be considered in lieu of additional experimentation, SPE and Examiner maintained that evidentiary data
would be required covering the end points of 0.1.-1 wt.% of laponite and the pH range to be recited in the claim language. To clarify, Examiner stated inadequacy of data on two counts, that Ex.1 -3 were limited to compositions of pH of 5.4-5.63, and comprising a specific amount of laponite of 0.5 part by wt. of laponite in 100 parts of base resin. To Applicant’s query during the interview if an Affidavit would be considered in lieu of additional data for the laponite amount, SPE and Examiner stated that evidentiary data would have to be presented. To that end, the Affidavit dated 9/7/21 presents additional data points to cover the claimed laponite content of claim 1 but the pH as recited in claim 1 is broad at 5.3 to 6.0, and not reflective of the data for which criticality is established.
	Applicant’s Arguments:
However, in order to expedite prosecution, Applicant amends claim 1 herein to limit the amount of laponite and provides additional data showing unexpected results throughout different laponite contents, according to the Examiner’s request during the telephone interview. Specifically, Applicant amends claim 1 to limit the amount of laponite to within a range of 0.01-1.0 wt% according to the disclosure in at least paragraph [0089] of the published specification. Further, Applicant conducted additional testing including data points spanning 0.1-1.0 wt%, as requested by the Examiner. This testing is described in the Declaration of Kyu Pal Kim, submitted herewith under Rule 1.132. The additional testing, along with the data of the specification, is summarized in Table I below.

    PNG
    media_image1.png
    599
    970
    media_image1.png
    Greyscale

As noted by the Examiner and discussed during the interview, the data in Table I shows that when laponite was present and when the pH was within the claimed range of 5.3-6.0, unexpected results were produced. Specifically, Examples 1-3 and Additional Examples 1-2, all containing laponite and having a pH within the claimed range, showed both highly superior ammonia removal efficiency and CRC. In contrast, Comparative Examples 1-4 each lacked either laponite or the claimed pH. Accordingly, the Comparative Examples did not achieve both high ammonia removal efficiency and CRC. During the telephone interview, the Examiner requested that Applicant provide data confirming this effect held true for additional laponite contents beyond just 0.5 wt%. To expedite prosecution, Applicant provides the Additional Examples confirming this fact. Accordingly, Applicant respectfully submits that the present claims are not obvious in view of the cited art, at least because the claimed laponite and pH provide unexpected results. Therefore, Applicant respectfully requests withdrawal of the obviousness rejections.

Examiner’s Response: 
	At the outset, it is noted that in the previously set forth rejections dated 4/6/21 and in the rejections as set forth above, the primary reference to Kim is relied upon for its teaching on superabsorbent polymers comprising laponite in a broad range, on Lee reference for its teaching on degree on neutralization and two or more kinds of crosslinking to provide for advantageous CRC and AUL values, of substantially overlapping scope as in the claimed invention. Additionally, a skilled artisan would reasonably expect the resultant compositions of the combination which have a laponite content and the degree of neutralization of overlapping scope as in the claimed invention, to also have the claimed pH and ammonia removal efficiency, absent evidence to the contrary.
	From the data compiled in the above Table from the data in the original specification and Affidavit dated 9/7/21, it can be seen that compositions having a laponite content at 0.1, 0.5 or 1 part by wt., or at best to 0.1 to 1.0 part by wt., and having a having a pH at any of 5.40, 5.58, 5.60 (Ex. 1-3), 5.63 or 5.67 (Add. Ex. 1, 2), or at best a range of 5.40-5.67. That is, Inventive Examples have a laponite content at 0.1 to 1.0 part by wt. and a pH in the range at 5.40 to 5.67, i.e. a pH range which is narrower than that recited in amended claim 1. Moreover, the unexpected results of the inventive superabsorbent compositions having a laponite content at 0.1 to 1.0 part by wt. and a pH in the range at 5.40 to 5.67 are realized through unexpected properties of CRC, AUP and ammonia removal efficiency, at 32.9-35.8 g/g, 21.1-23.4 g/g and 92-98%, respectively. However, amended claim 1, in addition to reciting a broader range of 5.40 to 5.67 for pH, recites broader ranges for the properties, i.e. a CRC at 26-40 g/g, an AUL at 17-25g/g and an ammonia removal efficiency at 60% or more. Applicant’s data provided in the Affidavit to demonstrate asserted criticality is not reasonably commensurate in scope with the claim language. Therefore, Examiner maintains that the claimed compositional limitations are obviated by the cited references and that a skilled artisan would reasonably expect the compositions of overlapping scope to have the properties as recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762